Citation Nr: 1311553	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-49 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to VA death benefits as the child of a Veteran.


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.  The Veteran died in August 1984.  The appellant is the Veteran's daughter.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.  

In December 2010, the appellant requested a hearing before the Board, seated at the RO (Travel Board hearing).  The appellant did not appear at the Travel Board hearing that was scheduled for October 27, 2011.  The appellant did not present good cause for the failure to appear, nor did she request that the Board hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2012).


FINDINGS OF FACT

1.  The Veteran died in August 1984.  

2.  The appellant was born in August 1969 and attained the age of 18 in August 1987. 

3.  The evidence of record does not show, nor is it alleged, that the appellant was permanently incapable of self-support by reason of physical or mental defect before she attained the age of 18.

4.  The appellant's mother, the Veteran's widow, was granted a nonservice-connected death pension in December 1985, with additional money granted due to the appellant's dependency as a minor child.

5.  The record contains no evidence suggesting that the cause of the Veteran's death, specifically acute myocardial infarction, was related to the Veteran's service.  

6.  At no time after his discharge from service was the Veteran in receipt of or "entitled to receive" VA compensation at the rate of a 100 percent rating due to a service-connected disability

7.  There is no evidence of record indicating that the Veteran was service connected for any disability at the time of his death, or that he had a claim pending for entitlement to service connection for a disability at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to VA death benefits have not been met.  38 U.S.C.A. 
§ 101(4)(A) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3, 3.57, 3.1000 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The facts in this matter are not in dispute.  Resolution of the appeal is dependent on application of governing law and regulation to the facts shown.  The RO advised the appellant of the criteria she must satisfy to be considered a surviving dependent child so as to establish basic eligibility to VA DIC and accrued benefits in the July 2010 decision.  The matter was readjudicated in a December 2010 Statement of the Case (SOC) after the appellant had opportunity to respond.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Welsh v. Principi, 15 Vet. App. 362, 368 (2001) (holding that compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Factual Background, Law and Analysis

By way of background, the appellant is the child of the Veteran and was born in August 1969.  The Veteran died in August 1984 and, at the time of the Veteran's death, the appellant was still a minor child, aged 15.  In October 1984, the appellant's mother, the Veteran's widow, filed a claim for VA death benefits, listing the appellant as a dependent.  In December 1985, VA granted the appellant's mother's claim for a nonservice-connected death pension, including additional money due to the appellant's dependency as a minor child.  In an August 1988 income statement, filed after the appellant had turned 18, the appellant's mother wrote that she did not have any dependent children.  In April 1989, VA advised the appellant's mother that they had reduced the monthly death pension award to zero dollars, effective February 1, 1989, as her income exceeded the maximum allowed by VA to receive a death pension.   

In a December 2009 statement, filed at the RO, the appellant stated that she was the only minor child of the Veteran at the time of his August 1984 death.  The appellant stated that she had been told that when and if "they" ever declared the "Korean Conflict" to be an actual war that she might be able to collect "the back pay for the time I had collected Veteran's."  Subsequently, in December 2009, the appellant submitted an official claim for VA death benefits, to include entitlement to service connection for the cause of the Veteran's death, Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2012), a nonservice-connected death pension, and accrued benefits.  

After the RO issued the July 2010 decision, denying the appellant's claim for VA death benefits, the appellant submitted a September 2010 Notice of Disagreement (NOD).  On the NOD, the appellant wrote that, at the time of the Veteran's death, the conflict in Korea was recognized as a "Police Action" and that "they" had determined that it was a "WAR."  The appellant stated that she had been told that she should get "the back pay that I should of got in the first place when my father passed when I was only 15 years of age."  Subsequently, in a December 2010 Substantive Appeal to the Board, the appellant stated that she was entitled to the monies that she would have gotten at ages 15 to 16 if the Korean War had been listed as such at the time of the Veteran's death.  

The child of a veteran may be entitled to receive DIC compensation.  38 U.S.C.A. §§ 1310, 1318. 

38 C.F.R. § 3.312 sets forth the provisions governing benefits relating to a Veteran's cause of death.  38 C.F.R. § 3.312 (West 2002 & Supp. 2012).  Specifically, it states that "[t]he death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); accord Timberlake v. Gober, 14 Vet. App. 122, 127 (2000).  

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse or child in cases where a Veteran's death was not service-connected, provided that the Veteran was in receipt of, or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least 5 years from the date of his discharge or release from active duty, for 10 or more years immediately preceding his death, or for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  See also 38 C.F.R. § 3.22 (2012).

Regarding nonservice-connected death pension benefits, an appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, the surviving child's income or the income of the surviving child and any person with whom the child is residing who is legally responsible for the child's support does not exceed certain limits.  38 U.S.C.A. § 1542 (West 2002 & Supp. 2012); 
38 C.F.R. § 3.3(b)(4). 

Regarding accrued benefits, the law provides that, upon the death of a veteran, a surviving spouse or eligible child may be paid periodic monetary benefits to which the veteran was entitled at the time of the veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000.  By statute, the claimant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

A claimant qualifies as a "child" if he or she is born of the veteran.  38 U.S.C.A. 
§ 101(4)(A).  Nevertheless, he or she must also be unmarried, and (i) under the age of 18; or (ii) who, before attaining the age of 18 became permanently incapable of self-support; or (iii) who, after attaining the age of 18 and until completion of education or training (but not after attaining the age of 23), is pursuing a course of instruction at an approved education institution.  38 U.S.C.A. § 101(4)(A); 
38 C.F.R. §§ 3.57, 3.356, 3.1000(d)(2). 

The Board notes that the appellant has not submitted any additional evidence in support of her claim other than the December 2009 application for VA death benefits and the statements previously noted.

From this evidence, the Board finds that the appellant is not eligible to receive VA death benefits.  In order to be eligible to receive any form of VA death benefits as the child of a veteran, the applicant must be an unmarried individual under age 18; or an unmarried individual under age 23 if he or she is still completing his or her education/training; or an individual who became permanently incapable of self-support before attaining the age of 18.  As the appellant was born in 1969, the Board may only grant benefits if the evidence indicates that the appellant became permanently incapable of self-support before attaining the age of 18.  In a September 1985 statement to VA regarding a claim for a non-service connected death pension following the Veteran's death, the appellant's mother indicated that she was receiving Social Security benefits, provided for the appellant's benefit, that would cease upon the appellant's sixteenth birthday.  In a September 1985 statement, the appellant's mother indicated that the appellant was attending eleventh grade, as would appear appropriate for a person her age.  In an August 1988 income statement, filed after the appellant had turned 18, the appellant's mother wrote that she did not have any dependent children.  

In her December 2009 claim for benefits, the appellant did not make any notation indicating that she was seriously disabled when given the opportunity to do so.  The appellant wrote that she had no income other than her mother's Social Security and had no awareness of where she would receive income over the next 12 months.  Yet, the appellant did not present any evidence indicating that the reason for her lack of income was an inability to support herself that became manifest prior to her eighteenth birthday.  

From this evidence, the Board finds that the appellant has not provided evidence indicating that she became incapable of self-support prior to her eighteenth birthday.  Therefore, the Board finds that the appellant is not eligible for VA death benefits.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356, 3.1000(d)(2); Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).

Beyond basic eligibility, the Board also finds that the appellant would not be eligible for a nonservice-connected death pension even had she been eligible to file such a claim.  In her statements in support of her claim, the appellant continually has indicated that she was seeking the back pay that she should have received when she was a minor because her father served in a time of war.  Although the appellant has suggested repeatedly that the Korean "conflict" had been designated a "war" only recently, the Board notes that the Korean War era has been considered a "period of war" for VA purposes for many years, to include at the time of the Veteran's death.  In fact, as noted above, the appellant's mother, the spouse of the Veteran at the time of his death, was granted a nonservice-connected death pension in December 1985 because the Veteran served during the Korean War.  See 38 U.S.C.A. § 1542 (West 2002 & Supp. 2012); 38 C.F.R. § 3.3(b)(4) (allowing benefits to survivors of a deceased veteran who served for 90 days or more during a period of war) (emphasis added).  The nonservice-connected death pension is the only VA death benefit for which a deceased veteran's service during a period of war is required for eligibility.  

When VA granted the appellant's mother's claim for a nonservice-connected death pension in December 1985, the appellant was a minor child of 15.  In a December 1985 notice letter, VA informed the appellant's mother that the death pension benefits she was to receive included additional money due to the appellant's dependency.  The record indicates that the appellant's mother received nonservice-connected death benefits until VA reduced the monthly death pension award to zero dollars, effective February 1, 1989, as her income exceeded the maximum allowed by VA to receive a death pension.  As noted above, the record contains no evidence indicating that the Veteran became incapable of self-support prior to her eighteenth birthday.  Therefore, the appellant cannot be granted an additional nonservice-connected death pension as her mother was granted one on her behalf when she was a minor.  

As all death benefit claims include a claim for service connection for the cause of the Veteran's death, the Board also notes that a claim for service connection for the cause of the Veteran's death would fail even if the appellant were eligible to file such a claim.  Simply put, the evidence indicates that the Veteran's death was not related to service or to any incident of service.  The record contains no evidence suggesting that the cause of the Veteran's death, specifically acute myocardial infarction, was related to the Veteran's service.  The Veteran was not service connected for any disorders at the time of his death.  Neither the appellant, in support of the current claim, nor her mother, in support of the 1984 claim for VA death benefits, filed any evidence suggesting that the Veteran's death was related to service or any incident of service.  As noted above, in December 1985, VA awarded the appellant's mother claim for a nonservice-connected pension, in part, because the Veteran's death was not related to service. 

Moreover, even had the appellant been eligible to file such a claim, the evidence of record would weigh against a granting of either DIC benefits under 38 U.S.C.A. § 1518 or accrued benefits.  The Board notes that a claim for DIC benefits under 38 U.S.C.A. § 1518 would fail because at no time after his discharge from service the Veteran was not in receipt of or "entitled to receive" compensation at the rate of a 100 percent rating due to a service-connected disability.  Moreover, a claim for accrued benefits would fail because the Veteran was not service connected for any disorder at the time of his death and did not have a claim pending at the time of his death.  

As noted above, the appellant is ineligible to received VA death benefits.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The law is dispositive of the issue on appeal, and the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this instance, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. 









App. 429, 432-33 (1992).


ORDER

Entitlement to VA death benefits as the child of a Veteran is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


